Citation Nr: 9935607	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




REMAND

The appellant had active military service from September 1944 
to June 1946 and from October 1950 to October 1951.  This 
appeal is from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in St. 
Petersburg, Florida.

In the appellant's substantive appeal, he requested a hearing 
before a Member of the Board of Veterans' Appeals (Board) at 
a local VA office.  A hearing on appeal will be granted if an 
appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700(a) (1999).  There is no indication of record that 
the appellant has withdrawn his request for a hearing.

Accordingly, while the Board regrets the delay, the case must 
be remanded for the following:

Schedule the appellant for a hearing 
before a Member of the Board at the RO, 
in accordance with applicable law.

Thereafter, the case is to be returned to the Board if 
appropriate, following applicable appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




